In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Suffolk County (Cannavo, J.), entered March 16, 1988, which granted the application.
Ordered that the order is affirmed, without costs or disbursements.
The record indicates, inter alia, that the School District’s employee, a physical education teacher, was present at the time and place of the petitioner’s injury, and that an insur*558anee carrier of the School District was made aware of the accident within 90 days thereof. Under these circumstances, and in the absence of any demonstrable evidence of prejudice to the School District, the Supreme Court did not improvidently exercise its discretion in granting the application for leave to serve a late notice of claim (Matter of Matey v Bethlehem, Cent. School Dist., 63 AD2d 807; Coonradt v Averill Park Cent. School Dist., 75 AD2d 925; Whitehead v Centerville Fire Dist., 90 AD2d 655). Mangano, J. P., Brown, Lawrence and Eiber, JJ., concur.